DOUCET, Judge.
This is an appeal from a judgment of disposition by which a juvenile was adjudicated to be a delinquent.
The defendant, Tessie Salyers Knight, was adjudicated a delinquent child on December 7, 1983 as a consequence of a theft in the amount of $400.00. Tessie was given a probated sentence and placed under the supervision of a Juvenile Probation Agent. On about four occasions between December 1983 and December 1984, Tessie was brought before the judge concerning violations of probation.
On January 25, 1985, a petition was filed by a Juvenile Probation Officer alleging that Tessie was in contempt of court in that she failed to remain in her mother’s home as ordered by the court, and asking that Tessie be adjudicated a delinquent.
After a hearing on the matter, a judgment was rendered in which Tessie was found delinquent and was committed to the custody of the Louisiana Department of Corrections for a term to end on December 7, 1985.
The defendant appeals, alleging that the commitment was excessive in that it exceeded the commitment authorized by the Code of Juvenile Procedure for contempt of Court. We agree.
In Article 83(C) the Code of Juvenile Procedure provides that a commitment for contempt “shall not exceed fifteen (15) days, including time spent in detention for the contempt prior to adjudication for contempt”. Tessie was sentenced to a period far in excess of 15 days. Therefore, the sentence imposed was illegal. Accordingly, we vacate the sentence imposed by the trial court, and sentence Tessie to a period not to exceed 15 days with credit for time served.
REVERSED.
GUIDRY and LABORDE, JJ., concur in the result.